In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                           No. 17-33V
                                     Filed: August 17, 2017
                                         UNPUBLISHED


    BRENDA VANCE,
                                                             Special Processing Unit (SPU);
                        Petitioner,                          Damages Decision Based on Proffer;
    v.                                                       Influenza (Flu) Vaccine; Shoulder
                                                             Injury Related to Vaccine
    SECRETARY OF HEALTH AND                                  Administration (SIRVA)
    HUMAN SERVICES,

                       Respondent.


Jeffrey S. Pop, Jeffrey S. Pop & Associates, Beverly Hills, CA, for petitioner.
Camille Michelle Collett, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

      On January 9, 2017, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered left shoulder pain and frozen
shoulder following her February 1, 2016 influenza (“flu”) vaccination. Petition at 1. The
case was assigned to the Special Processing Unit of the Office of Special Masters.

        On August 9, 2017, a ruling on entitlement was issued, finding petitioner entitled
to compensation for a shoulder injury related to vaccine administration (“SIRVA”). On
August 16, 2017, respondent filed a proffer on award of compensation (“Proffer”)
indicating petitioner should be awarded $110,000.00 and an additional $209.32 to
satisfy a Medicaid lien by the State of Ohio. Proffer at 1. In the Proffer, respondent
represented that petitioner agrees with the proffered award. Based on the

1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
record as a whole, the undersigned finds that petitioner is entitled to an award as stated
in the Proffer.

        Pursuant to the terms stated in the attached Proffer, the undersigned awards:

        A lump sum payment of $110,000.00 in the form of a check payable to
         petitioner, Brenda Vance. This amount accounts for all elements of
         compensation under § 300aa-15(a) to which petitioner would be entitled; and

        A lump sum payment of $209.32, representing compensation for
         satisfaction of the State of Ohio Meicaid lien, payable jointly to petitioner
         and to:

                                             Ohio Tort Recovery Unit
                                          350 Worthington Road, Suite G
                                             Westerville, Ohio 43082

        Petitioner agrees to endorse this payment to Ohio Tort Recovery Unit.

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS


BRENDA VANCE,                                  )
                                               )
                Petitioner,                    )       No. 17-33V
                                               )       Chief Special Master
           v.                                  )       Nora Beth Dorsey
                                               )       ECF
                                               )
SECRETARY OF HEALTH                            )
AND HUMAN SERVICES,                            )
                                               )
             Respondent.                       )
                                               )

  RESPONDENT’S AMENDED PROFFER ON AWARD OF COMPENSATION

   I.      Compensation for Vaccine Injury-Related Items:

        Respondent proffers that, based on the evidence of record, petitioner, Brenda

Vance, should be awarded $110,000.00. This amount represents all elements of

compensation to which petitioner would be entitled under 42 U.S.C. § 300aa-15(a).

Petitioner agrees.

        Respondent further proffers that petitioner, Brenda Vance, should be awarded

funds to satisfy, in full, the State of Ohio Medicaid lien in the amount of $209.32, which

represents satisfaction of any right of subrogation, assignment, claim, lien, or cause of

action the State of Ohio may have against any individual as a result of any Medicaid

payments the State of Ohio has made to or on behalf of Brenda Vance from the date of

her eligibility for benefits through the date of judgment in this case as a result of her

vaccine-related injury, under Title XIX of the Social Security Act.
    II.      Form of the Award:

          The parties recommend that the compensation provided to Brenda Vance should

be made through two lump sum payments as described below, and request that the special

master’s decision and the Court’s judgment award the following: 1

          (1) A lump sum payment of $110,000.00 in the form of a check payable to
              petitioner, Brenda Vance. This amount accounts for all elements of
              compensation under 42 U.S.C. § 300aa-15(a) to which petitioner would be
              entitled; and

          (2) A lump sum payment of $209.32, representing compensation for satisfaction
              of the State of Ohio Medicaid lien, payable jointly to petitioner and to:

                                 Ohio Tort Recovery Unit
                            350 Worthington Road, Suite G
                               Westervill e, Ohio 43082

Petitioner agrees to endorse this payment to Ohio Tort Recovery Unit.

          Petitioner is a competent adult. Evidence of guardianship is not required in this

case.

                                                Respectfully submitted,

                                                CHAD A. READLER
                                                Acting Assistant Attorney General

                                                C. SALVATORE D`ALESSIO
                                                Acting Director
                                                Torts Branch, Civil Division

                                                CATHARINE E. REEVES
                                                Deputy Director
                                                Torts Branch, Civil Division



1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move
the Court for appropriate relief. In particular, respondent would oppose any award for
future medical expenses and future pain and suffering.

                                               2
                           ALEXIS B. BABCOCK
                           Assistant Director
                           Torts Branch, Civil Division

                           s/Camille M. Collett
                           CAMILLE M. COLLETT
                           Trial Attorney
                           Torts Branch, Civil Division
                           U.S. Department of Justice
                           P.O. Box 146
                           Benjamin Franklin Station
                           Washington, D.C. 20044-0146
                           (202) 616-4098

E-FILED: August 16, 2017




                           3